Citation Nr: 1032515	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for 
erectile dysfunction.

2.  Entitlement to evaluations in excess of 10 percent each for 
peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for erectile dysfunction assigning an 
initial evaluation of 0 percent and denied increased ratings in 
excess of 10 percent each for peripheral neuropathy of the 
bilateral lower extremities.  In July 2010, the Veteran testified 
before the undersigned Veterans Law Judge at a Board hearing at 
the RO.


FINDING OF FACT

At the July 2010 Board hearing, prior to the promulgation of a 
decision on appeal, the Veteran submitted testimony withdrawing 
his claims for higher ratings for erectile dysfunction and 
peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect to 
the initial rating claim for erectile dysfunction, the Board does 
not have jurisdiction to consider the claim and it is dismissed. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  Because the Veteran has withdrawn his appeal with respect to 
the increased rating claim for peripheral neuropathy of the 
bilateral lower extremities, the Board does not have jurisdiction 
to consider the claim and it is dismissed. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the July 2010 hearing, the Veteran withdrew his appeal with 
respect to the claims for higher ratings for erectile dysfunction 
and peripheral neuropathy of the bilateral lower extremities.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision. 38 C.F.R. § 20.202.  Appeals 
withdrawn on record at a hearing are an exception to the 
requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the 
claims for higher ratings for erectile dysfunction and peripheral 
neuropathy, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction and these issues are dismissed.


ORDER

The appeal with respect to the claim for entitlement to an 
initial rating in excess of 0 percent for erectile dysfunction is 
dismissed.

The appeal with respect to the claim for entitlement to 
evaluations in excess of 10 percent each for peripheral 
neuropathy of the bilateral lower extremities is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


